DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites the limitation "the vertical resolution" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is believed the limitation can just be amended to --a vertical resolution--.
Claim 10 recites the limitation "the solid growth medium" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is believed the limitation can just be amended to --a solid growth medium--.
Claim 16 recites the limitation "the solid growth medium" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is believed the limitation can just be amended to --a solid growth medium--.
Claim 17 recites the limitation "the solid growth medium" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is believed the limitation can just be amended to --a solid growth medium--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-7, 10-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Larimer et al. (U.S. PGPub No. 2016/0272933 A1) in view of Straus (U.S. PGPub No. 2003/0082516 A1).
As to claims 1 and 18, Larimer does disclose and show in figure 1, a method or non-transitory computer readable medium comprising: 
non-destructively acquiring by a vertical scanning interferometer (i.e. microscope system) a three-dimensional (3D) profile that provides a height measurement (i.e. thickness) of a microcolony on a surface, ([0083], 1-8; [0155]).
A processor used for the above method to measure a sample parameter (i.e. surface roughness) based on the 3d profile with the height measurement ([0073]; [0085], ll. 5-7)
Larimer does seem to imply the microcolony comprising a microbial colony forming unit (CFU). In that a microbial colony is analyzed which would implicitly have said forming units ([0080], ll. 3-8; [0082], ll. 4-6; [0155], ll. 8-12).  For compact prosecution Straus is being added to further teach that CFUs are known.
Straus discloses in ([0119]) that CFUs is a measure of bacterial concentration that corresponding to the number of viable bacterial cells.  Obviously, the bacteria as grown in Larimer would contain some level of CFUs as a result of a similar growing technique being used.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Larimer where the microcolony comprising a microbial colony forming unit (CFU) in order to provide the advantage of 
As to claim 2, Larimer discloses a method, wherein the surface comprises that of a solid growth medium ([0089], ll. 4-19; where all of the cover slip examples are solid growth mediums as disclosed they allow growth on them and are solid).
 	As to claim 3, Larimer discloses a method, wherein the vertical resolution of the vertical scanning interferometer is less than or equal to 5 nm ([0085], ll. 2-5).
 	As to claim 4, Larimer discloses a method, wherein said acquiring comprises laterally sampling an area of the growth medium that is greater than or equal to 10 mm, 8 mm, 5 mm, 3 mm, 1 mm, 0.5 mm or 0.05 mm across (i.e. 2x3mm) ([0085], ll. 1-5).
 	As to claim 5, Larimer discloses a method, wherein the vertical scanning interferometer is a white light interferometer ([0083], ll. 1-3).
 	As to claim 6, Larimer discloses a method, further comprising computing a sample parameter (i.e. surface roughness) based on the 3D profile with the height measurement ([0085], ll. 5-7).
 	As to claims 7 and 19, Larimer discloses a method, wherein the sample parameter comprises a value based on microcolony height (roughness is inherently a function of height/thickness), aspect ratio, volume, number of microcolonies, microcolony morphology, or a combination thereof ([0085], ll. 5-7). 
 	As to claim 10, Larimer does not explicitly disclose a method, wherein said computing occurs at a non-zero time value that is less than 1 hour, 2 hours, 4 hours, 6 hours, or 8 hours after the microbial CFU is introduced to the solid growth medium.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Larimer with a method, wherein said computing occurs at a non-zero time value that is less than 1 hour, 2 hours, 4 hours, 6 hours, or 8 hours after the microbial CFU is introduced to the solid growth medium in order to provide the advantage of increased accuracy in taking multiple measuring during growth one can obviously gain a more detailed analysis of growth rate of the surface roughness, while further providing potential results at an earlier point in time.
 	As to claim 11, Larimer discloses a method, further comprising tracking changes in the sample parameter over a period of time ([0111], ll. 1-4; Fig. 7a).
As to claim 12, Larimer discloses a method, further comprising estimating a growth rate value (of thickness/roughness) of the microbial CFU (as modified in above) based on the sample parameter and on changes over the period of time ([0083], ll. 3-8).
 	As to claim 13, Larimer discloses a method, further comprising screening a plurality of samples by repeating said acquiring and said computing at each of a plurality 
 	As to claim 14, Larimer does not explicitly disclose a method, wherein the plurality of sample wells have different solid growth media selected from the group comprising culture media, minimal media, selective media, differential media, transport media, and combinations thereof.
	However, Larimer does disclose in ([0177]) the use of many coatings used throughout any of the embodiments of the prior art, some to prevent or promote adhesion to the substrate surfaces.  The examiner takes Office Notice that the listing of media provided in claim 14 as one of many options a person having ordinary skill in microbiology would choose from in order acquire a particular sample to be easily visible and measurable, and a multiple of said media promote adhesion as already desired by Larimer.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Larimer wherein the plurality of sample wells have different solid growth media selected from the group comprising culture media, minimal media, selective media, differential media, transport media, and combinations thereof in order to provide the advantage of expected results in using one of multiple known media one can more accurately capture and grow a desired sample in the wells under test for more accurate measurement.

 	As to claim 16, Larimer discloses a method, further comprising covering the surface of the solid growth medium with a lid (explicitly shown in figure 14b) comprising an optically transparent window through which light of the vertical scanning interferometer passes ([0170]).
Claims 8, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Larimer et al. in view of Straus further in view of Reed et al. (U.S. PGPub No. 2014/0178865 A1).
As to claims 8, 9 and 20, Larimer in view of Straus does not explicitly disclose a method, further comprising identifying species kind of the microbial CFU based on the sample parameter or estimating a microbial CFU population value based on the sample parameter or which when executed by one or more processors of an electronic device comprising, or operably connected to, a vertical scanning interferometer, further cause the device to identify species kind of the microbial CFU, determine a microbial CFU population value in a microcolony, estimate a growth rate value of the microbial CFU, provide a positive/negative outcome of a diagnostic test, indicate a biofilm state, or perform a combination thereof based on one or more of the sample parameters.
	However, Reed does disclose in ([0054], ll. 1-3; [0056]; [0063], ll. 1-8; [0078]; [0119], ll. 1-11) the use of a computer and vertical scanning interferometer (i.e. the live cell interferometer that measures height or vertically) to measure cell mass to estimate 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Larimer in view of Straus a method, further comprising identifying species kind of the microbial CFU based on the sample parameter or estimating a microbial CFU population value based on the sample parameter or which when executed by one or more processors of an electronic device comprising, or operably connected to, a vertical scanning interferometer, further cause the device to identify species kind of the microbial CFU, determine a microbial CFU population value in a microcolony, estimate a growth rate value of the microbial CFU, provide a positive/negative outcome of a diagnostic test, indicate a biofilm state, or perform a combination thereof based on one or more of the sample parameters in order to provide the advantage of increased versatility in further characterizing the sample under test obviously one can output more comprehensive data that allows for better thought out actions based on the measured sample.
Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Larimer et al. in view of Straus further in view of Shukla et al. (U.S. PGPub No. 2012/0277852 A1).
	As to claim 17, Larimer in view of Straus does not explicitly disclose a method, wherein the surface of the solid growth medium has a non-zero root mean squared roughness value less than or equal to 200 nm, 125 nm, 100 nm, or 50 nm.
	However, Shukla does disclose in ([0024]; [0028]; [0147], ll. 1-15) the use of Agar or Gel like surfaces which are person having ordinary skill in the art is aware are 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a method, wherein the surface of the solid growth medium has a non-zero root mean squared roughness value less than or equal to 200 nm, 125 nm, 100 nm, or 50 nm in order to provide the advantage of increased efficiency as already cited above Larimer suggests that the sample holders can be configured to either prevent or promote adhesion of the sample, obviously increased roughness over something perfectly smooth helps adhesion, therefore to provide said adhesion to Larimer one could obviously use the growth medium as disclosed in Shukla.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Michael P LaPage/Primary Examiner, Art Unit 2886